Birdsong, Presiding Judge.
This is an appeal by the defendant father Robert Earl Davis from a jury award of $25,000 to the plaintiff mother in her suit to recover moneys expended in child support for a child born in 1973. In 1988, appellee signed a consent order agreeing to pay support in the amount of $35 per week. In January 1989, the trial court approved an order whereby the parties agreed appellee was the father of the child and that he was to repay public assistance benefits and pay support of $35 per week. Plaintiff’s suit was couched as an action for damages, punitive damages and attorney fees. The jury heard the case as it was submitted by the parties. Appellee filed a direct appeal from the jury’s verdict, challenging only the sufficiency of the evidence to support the verdict and contending the verdict is contrary to law and justice.
OCGA § 5-6-35 (a) (2), as amended, provides that an application for discretionary appeal must be filed in appeals from “judgments or orders in divorce, alimony, child custody, and other domestic relations cases including, but not limited to, granting or refusing a divorce or temporary or permanent alimony, awarding or refusing to change child custody, or holding or declining to hold persons in contempt of such alimony or child custody judgment or orders.” (Empha*463sis supplied.) Under the language specifying “other domestic relations cases," matters involving child support are included in this class of cases for which there is no right of direct appeal and as to which an application for discretionary appeal must be filed. See, e.g., Hunt v. Carter, 261 Ga. 259 (404 SE2d 121); Byrd v. Ault, 260 Ga. 893 (401 SE2d 690). Regardless how this case was couched or pursued, it involves collection of child support moneys and it is a domestic relations matter. An application for discretionary appeal was required for an appeal of the award but none was filed. Consequently, we are without jurisdiction of this appeal, and it is dismissed. See Granberry v. Granberry, 260 Ga. 539 (399 SE2d 72).
Decided September 11, 1992.
James E. Greene, for appellant.
James P. Blalock, for appellee.

Appeal dismissed.


Beasley and Andrews, JJ., concur.